74 F.Supp. 800 (1947)
SCHWARTZ
v.
THE OLYMPIC, Inc., et al.
Civil Action No. 1083.
District Court, D. Delaware.
December 22, 1947.
*801 Meyer Abrams, of Shulman, Shulman & Abrams, all of Chicago, Ill., and Harold B. Howard, of Wilmington, Del., for plaintiff.
Clair John Killoran and John Van Brunt, Jr., of Killoran & Van Brunt, all of Wilmington, Del., for defendants.
LEAHY, District Judge.
This is a diversity case where plaintiff seeks to set aside a merger of two Delaware companies. Delaware law controls. Plaintiff is the alleged owner of unregistered shares. Under Delaware law, an unregistered stockholder cannot attack a merger. Salt Dome Oil Corporation v. Schenck, Del., 41 A.2d 583, 158 A.L.R. 975; Application of General Realty & Utilities Corporation, Del.Ch., 42 A.2d 24.
Plaintiff also seeks to amend his complaint to bring in other parties plaintiff. If he cannot maintain his own complaint, he has no right to amend it. The complaint should be dismissed.